FILED
                             NOT FOR PUBLICATION                            MAY 22 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SIN MING LAM,                                    No. 09-73833

               Petitioner,                       Agency No. A070-965-173

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 15, 2012 **

Before:        CANBY, GRABER, and M. SMITH, Circuit Judges.

       Sin Ming Lam, a native of China and citizen of Portugal, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying his application for asylum,




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
withholding of removal, and relief under the Convention Against Torture. Our

jurisdiction is governed by 8 U.S.C. § 1252. We dismiss the petition for review.

      The BIA dismissed Lam’s appeal because he failed to challenge the bases

for the IJ’s decision denying relief. Accordingly, the arguments Lam presents are

unexhausted, and we lack jurisdiction to review them. See Barron v. Ashcroft, 358
F.3d 674, 678 (9th Cir. 2004).

      PETITION FOR REVIEW DISMISSED.




                                         2                                  09-73833